Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William S. Francos (Registration No. 38466) on 09/08/2022.

The application has been amended as follows: 

(Currently Amended) A medical device deployment system, comprising:
a main body;
a guidewire capable of being passed through the main body and including a
lumen; and
an optical shape sensing (OSS) system comprising an optical fiber, which
comprises a fiber Bragg grating sensor, the OSS system being configured to pass through
the lumen in the guidewire, the OSS system being configured to measure at least one of
shape, position or orientation of a medical device being deployed relative to an
anatomical feature and output optical shape sensing data obtained from reflections within
the optical fiber of the OSS system indicative of a shape of the optical fiber, wherein: the
guidewire is centrally located in the main body; 
the OSS system is centrally located in the lumen of the guidewire
a processor 

12. (Currently Amended) An endograft deployment system, comprising:
a workstation including a processor;
a tangible, non-transitory computer readable medium that stores executable
instructions, which when executed by the processor, cause the processor to: interpret
optical shape sensing data; and register the optical shape sensing data to pre-operative or
intra-operative images;
a deployment system including a tube;
a guidewire capable of being passed through the tube, the guidewire including a
lumen;
an optical shape sensing (OSS) system comprising an optical fiber, which
comprises a fiber Bragg grating sensor, 
configured to pass through the lumen in the guidewireand configured to measure at least one of shape, position or orientation of an endograft relative to a blood vessel for placement of the endograft to provide the optical shape sensing data wherein: 
the guidewire is centrally located in the tube; and the OSS system is centrally located in the lumen of the guidewire; the OSS system is attached between two handles; and the executable instructions further cause a processor to determine a relative distance between the handles using the OSS system.

31. (Currently Amended) A method for endograft deployment, comprising:
deploying a guidewire having an optical shape sensing (OSS) system within a
lumen of a guide wire, the guide wire configured to deliver an endograft into a vessel,
wherein: the guidewire is centrally located in a tube; and the OSS system is centrally
located in the lumen of the guidewire;
measuring at least one of shape, position or orientation of the guide wire using the
OSS system to identify a shape, position or orientation of the endograft during
deployment;
registering OSS data with image data on the vessel where the endograft is placed;
anchoring the endograft in a blood vessel; 
removing the guidewire and the OSS system from the vessel;
attaching the OSS system between two handles; and
determining a relative distance between the handles with a processor.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record neither teaches nor discloses the OSS system being centrally located in the lumen of the guidewire between two handles and a processor configured to determine a relative distance between the handles using the OSS system in combination with each of the other limitations recited in independent claims 1, 12, and 31 would not have been obvious to those skilled absent impermissible hindsight. 
As concluded from an updated search, the prior art collectively teaches a medical device deployment system comprising a main body, guidewire, and optical fiber to measure shape, position, or orientation of a medical device being deployed to an anatomical feature, however, does not teach the determination of a relative distance between two handles using an OSS system. Therefore, it would not have been obvious to one of ordinary skill in the art in view of the prior art of record to perform the function as claimed in independent claims 1, 12, and 31 shown above, in combination with the other features recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793          

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793